                   Case 1:17-cv-01127-VEC-SLC Document 61 Filed 11/15/19 Page 1 of 2



   MEMO ENDORSED
                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
                                                                               DATE FILED: 11/15/2019

                                               THE CITY OF NEW YORK
GEORGIA M. PESTANA                            LAW DEPARTMENT                                                      MARTIN BOWE
Acting Corporation Counsel                          100 CHURCH STREET                                                 Senior Counsel
                                                    NEW YORK, NY 10007                                           Tel: (212) 356-0894
                                                                                               (not for service) Fax: (212) 788-0940
                                                                                                                Cell: (646) 498-7178
                                                                                      (not for service) email: mbowe@law.nyc.gov



                                                                         November 15, 2019

          VIA ECF
          Hon. Valerie E. Caproni
          Thurgood Marshall United States Courthouse
          40 Foley Square
          New York, NY 10007

                    Re:      Diggs v. City of New York, 17-CV-1127 (VEC)(HBP)

          Dear Judge Caproni:
                  I am an Assistant Corporation Counsel assigned to defend the above referenced matter.
          Defendants submit this status letter to apprise the Court of the progress with discovery in this
          case, and to request that the Court so-order the attached proposed transfer order (which also
          directs the State facility at which Plaintiff is housed to timely enable Plaintiff to attend the
          conference before Your Honor currently scheduled for December 20, 2019 at 10:00 a.m.).

                  As noted in our October 1, 2019 submission (ECF No. 57), Defendants provided to
          Plaintiff documents Bates numbered Diggs_000001-001953, which included Plaintiff’s Inmate
          Folder maintained by the New York City Department of Correction (“DOC”) (through 2017) as
          well as medical records responsive to the releases that Plaintiff executed in late 2017.

                   Finally, as noted above, we enclose a proposed transfer order which is necessary for
          facilitating a deposition of the Plaintiff at the Sing Sing Facility.

                    -     On October 25, 2019, Defendants served their First Set of Interrogatories and
                          Document Requests to Plaintiff and await his responses.

                    -     On November 13, 2019, Defendants mailed to Plaintiff updated medical records
                          Bates numbered Diggs_001954-003615.

                    -     On November 15, 2019, we mailed to Plaintiff 226 pages of additional documents
                          obtained from DOC (through the end of his 2018 incarceration with DOC) which are
                          Bates numbered Diggs_003616-003841.
      Case 1:17-cv-01127-VEC-SLC Document 61 Filed 11/15/19 Page 2 of 2



       -   By letter dated September 20, 2019, we invited Plaintiff to convey a reasonable
           settlement demand, but have not yet received a response.

         Finally, as noted above, we enclose a proposed transfer order which is necessary for
facilitating a deposition of the Plaintiff at the Sing Sing Correctional Facility. Please note that
the facility requires at least two weeks from the day they receive the original order to prepare for
the inmate’s transfer.

                                                             Respectfully submitted,

                                                             /s/
                                                             Martin Bowe
                                                             Assistant Corporation Counsel

cc:    Lonnie Diggs 18A-26-290
       Franklin Correctional Facility                        The conference currently scheduled for
       NYSID: 05303918Y                                      December 20, 2019 at 10:00 a.m. will
       60 Bare Hill Road                                     be held before Magistrate Judge Cave
       P.O. Box 10                                           on December 20, 2019 at 3:00 p.m.
       Malone, NY 12953
                                                          SO ORDERED.



                                                                                         11/18/2019
                                                          HON. VALERIE CAPRONI
                                                          UNITED STATES DISTRICT JUDGE




                                                 2
      Case 1:17-cv-01127-VEC-SLC Document 61-1 Filed 11/15/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

LONNIE DIGGS,
                                             Plaintiff,
                  -against-                                                   ORDER

CITY OF NEW YORK, et al.,                                                     17-cv-1127 (VEC)(SLC)
                                                       Defendants.
-----------------------------------------------------------------------
                                                                          x

Honorable Valerie E. Caproni
United States District Judge:

        Upon the application of Defendants for leave to take the deposition of Plaintiff Lonnie

Diggs, an inmate, and the Court having granted leave for the taking of plaintiff’s deposition

pursuant to Rule 30(a)(2)(B) of the Federal Rules of Civil Procedure:

        IT IS HEREBY ORDERED that the Superintendent or other official in charge of the

Franklin Correctional Facility transfer inmate Lonnie Diggs, 18A-26-290, NYSID # 05303918Y,

from the Franklin Correctional Facility, located in Malone, New York, to Sing Sing Correctional

Facility, located in Ossining, New York, before or by December 6, 2018;

        IT IS FURTHER ORDERED that the Superintendent or other official in charge of Sing

Sing Correctional Facility produce inmate Lonnie Diggs, within the facility for the taking of his

deposition on December 5 and December 6, 2018, commencing at 10:00 a.m., and for so long

thereafter as the deposition continues;

        IT IS FURTHER ORDERED that plaintiff Lonnie Diggs appear in such place as

designated by the Superintendent or other official in charge of Sing Sing Correctional Facility so

that his deposition may be taken; and
     Case 1:17-cv-01127-VEC-SLC Document 61-1 Filed 11/15/19 Page 2 of 2



       IT IS FURTHER ORDERED that also present at the deposition will be a court reporter

and/or videographer to be designated by Defendants, with the equipment necessary to transcribe

the testimony; the attorneys for Defendants, with the equipment necessary for the deposition,

including a laptop and CD-ROMs; and any attorneys of record for Plaintiff.

       IT IS FURTHER ORDERED that in the event the Court holds the conference currently

scheduled for December 20, 2019 at 10:00 a.m., the Superintendent or other official in charge of

the Franklin Correctional Facility (or any other Superintendent of any State Correctional facility

at which Plaintiff might be housed on that date and time) will facilitate Plaintiff’s timely

attendance by telephone at that conference.
        11/15/2019
Dated: __________________
       New York, New York

                                              SO ORDERED.


                                              HONORABLE VALERIE E. CAPRONI
                                              UNITED STATES DISTRICT JUDGE




                                              -2-
       Case 1:17-cv-01127-VEC-SLC Document 61-2 Filed 11/15/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
LONNIE DIGGS,                                                                  :
                                                                               :
                                         Plaintiff,                            :
                     -against-                                                 :
                                                                               :   No. 17 Civ. 1127 (VEC)(SLC)
CITY OF NEW YORK, et al.,                                                      :
                                                                               :
                                         Defendants.                           :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                    MARTIN BOWE, declares under the penalties of perjury pursuant to 28 U.S.C.

§ 1746, that the following is true and correct:

                    That on November 15, 2019, I served the following documents on Plaintiff

Lonnie Diggs (DIN: 18-A-2629, NYSID: 05303918Y) Franklin Correctional Facility, 62 Bare

Hill Road, P.O. Box 10, Malone, New York 12953-0010, being the address within the State

theretofore designated for that purpose, by causing a true copy of the same, enclosed in a

properly addressed, securely sealed, prepaid wrapper to be deposited in a post office box situated

in the Borough of Manhattan, City of New York, regularly maintained by the Government of the

United States in said City:

                    1.        Letter to the Honorable Valerie E. Caproni dated November 15, 2019; and
                    3.        Declaration of service dated November 15, 2019.

Dated: New York, New York
       November 15, 2019
                                                                   /s/
                                                            _______________________________
                                                            Martin Bowe
